MEMORANDUM **
Martin Vargas-Mendez appeals his conviction and 96-month sentence for illegal reentry following deportation in violation of 8 U.S.C. § 1326. He contends that under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), the district court deprived him of due process by imposing a sentence greater than Section 1326(a)’s two-year maximum based on Vargas-Mendez’s prior aggravated felonies, where he did not admit to having previously committed the aggravated felonies.
Vargas-Mendez states that he presents the issue merely to preserve it in the event of ensuing favorable Supreme Court precedent, and acknowledges that his argument is foreclosed by United States v. Pacheco-Zepeda, 234 F.3d 411 (9th Cir.), cert, denied, 532 U.S. 966, 121 S.Ct. 1503, 149 L.Ed.2d 388 (2001).
Accordingly, the judgment and sentence are
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.